 
EXHIBIT 10.2
PROMISSORY NOTE
 

US $43,700,921  Houston, Texas June 30, 2013

 
FOR VALUE RECEIVED, ISRAMCO, INC., a Delaware corporation with offices at 2425
West Loop South, Suite 810, Houston, Texas 77027 (herein called the “Maker”),
promises to pay to the order of J.O.E.L. JERUSALEM OIL EXPLORATION, LTD. (herein
called the “Payee”) at its main office at 8 Granit St., P. O. B. 10188, Petach –
Tikva, 49002, Israel, or such other place as Payee may designate in writing from
time to time, in lawful money of the United States of America, the sum of
FORTY-THREE MILLION SEVEN HUNDRED THOUSAND NINE HUNDRED TWENTY-ONE AND NO/100
DOLLARS ($43,700,921.00 USD), payable as follows:


(a) Principal and Interest. Principal and interest shall be due and payable as
reflected in the following three (3) installments:
 
(A) First Installment:  On June 30, 2015, Maker shall pay to Payee a sum equal
to Nine Million Seven Hundred Thousand Nine Hundred Twenty-One and No/100 United
States Dollars ($9,700,921.00 USD) plus accrued interest;
 
(B) Second Installment:  On June 30, 2016, Maker shall pay to Payee a sum equal
to Seventeen Million and No/100 United States Dollars ($17,000,000.00 USD) plus
accrued interest;
 
(C) Third and Final Installment:  On June 30, 2017, Maker shall pay to Payee  a
sum equal to Seventeen Million and No/100 United States Dollars ($17,000,000.00
USD) plus accrued interest;
 
 (b) Interest.  Interest shall accrue at the Stated Rate.


If any payment shall be due on a day that is not a business day, such payment
shall be due and payable on the next business day and interest shall accrue to
such day.


This Note shall be due and payable on or before June 30, 2017, being the final
maturity date of this Note (the “Maturity Date”) when the entire unpaid
principal balance and all unpaid accrued interest owing, together with all other
fees and charges, if any, will be due and payable in full.


“Stated Rate” means a rate per annum equal to LIBOR plus 6.00%; provided,
however, that if the Stated Rate ever exceeds the Maximum Rate, the Stated Rate
shall then and thereafter be fixed at a rate per annum equal to the Maximum Rate
then and from time to time thereafter in effect until the total amount of
interest accrued at the Stated Rate on the unpaid balance of this Note equals
the total amount of interest which would have accrued at the Maximum Rate from
time to time in effect.


“LIBOR” shall mean the rate per annum of the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the Interest Period for a term of 1 (one) month
or for a term comparable to the Interest Period, at Payee discretion.


“Maximum Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas laws permits
the higher interest rate, stated as a rate per annum. On each day, if any, that
the Texas Credit Title (V.T.C.A., Texas Finance Code §§ 301.001 et seq.)
establishes the Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as
defined in the Texas Credit Title) for that day. Payee may from time to time, as
to current and future balances, implement any other ceiling under the Texas
Credit Title by notice to Maker, if and to the extent permitted by the Texas
Finance Code. Without notice to Maker or any other person or entity, the Ceiling
Rate shall automatically fluctuate upward and downward as and in the amount by
which such maximum nonusurious rate of interest permitted by applicable law
fluctuates.
 
 
 

--------------------------------------------------------------------------------

 


“Interest Period” shall mean shall mean the period commencing on the Effective
Date and ending on the numerically corresponding day in the every six (6)
calendar months thereafter, except that each Interest Period which commences on
the last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.


Interest on this Note shall be computed for the actual number of days elapsed
and on the basis of a year consisting of 365 days, unless the Maximum Rate would
thereby be exceeded, in which event, to the extent necessary to avoid exceeding
the Maximum Rate, interest shall be computed on the basis of the actual number
of days elapsed in the applicable calendar year in which accrued.


The proceeds of this Note shall be used by the Maker solely for the purpose of
the acquisition of oil and gas properties and working capital, and for no other
purpose.


The payment of this Note is unsecured.


The Maker may at any time pay the full amount or any part of this Note without
the payment of any premium or fee.  All payments and prepayments hereon shall be
applied first to accrued interest and the balance to principal in the inverse
order of maturity.


All past due principal and interest on this Note shall bear interest at the
Maximum Rate, or only if applicable law shall not provide a maximum nonusurious
rate of interest, then at the Stated Rate plus an additional twelve percent
(12%) per annum.


The Maker and any and all co-makers, endorsers, guarantors and sureties jointly
and severally waive notice (including, but not limited to, notice of intent to
accelerate and notice of acceleration), demand, presentment for payment, protest
and the filing of suit for the purpose of
fixing liability and consent that the time of payment hereof may be extended and
re-extended from time to time without notice to them or any of them, and each
agree that his, her or its liability on or with respect to this Note shall not
be affected by any release of or change in any security at any time existing or
by any failure to perfect or to maintain perfection of any lien on or security
interest in any such security.


This Note shall be governed by and construed in accordance with the laws of the
State of Texas and of the United States of America from time to time in effect.


If (i) any installment or payment of principal or interest of this Note is not
paid when due; or (ii) Maker or any drawer, accepter, endorser, guarantor,
surety, accommodation party or other person now or hereafter primarily or
secondarily liable upon or for payment of all or any part of this Note or any
person or entity which has pledged any security for the indebtedness evidenced
by this Note (hereinafter collectively called an “other liable party”) shall
die, or become insolvent (however such insolvency may be evidenced); or (iii)
any proceeding, procedure or remedy supplementary to or in enforcement of
judgment shall be resorted to or commenced against Maker or any other liable
party, or with respect to any property of any of them; or (iv) any governmental
authority or any court at the instance thereof shall take possession of any
substantial part of the property of or assume control over the affairs or
operations of, or a receiver shall be appointed for or take possession of the
property of, or a writ or order of attachment or garnishment shall be issued or
made against any of the property of Maker or any other liable party; or (v) any
indebtedness for which Maker or any other liable party is primarily or
secondarily liable shall not be paid when due or shall become due and payable by
acceleration of maturity thereof; or (vi) there is any occurrence of any event
of default under any security instrument or guaranty at any time securing or
guaranteeing payment of this or any other indebtedness of the Maker to the
Payee, whether now existing or which may exist in the future, or (vii) any event
or condition shall occur which shall permit the holder of any such indebtedness
to declare it due and payable upon the lapse of time, giving of notice or
otherwise; or (viii) Maker of any other liable party (if other than a natural
person) shall be dissolved, wound up,  liquidated or otherwise terminated, or a
party to any merger or consolidation without the written consent of Payee; or
(ix) if Maker or any other liable party shall sell substantially all or an
integral portion of its assets without the written consent of Payee; or (x)
Maker or any other liable party fails to furnish financial information requested
by Payee or if Maker or any other liable party furnishes or has furnished any
financial or other information or statements which are misleading in any
respect; or (xi) if Payee in good faith either believes the prospect of
repayment of this Note is impaired or deems itself insecure; thereupon, at the
option of Payee, this Note and any and all other indebtedness of Maker to Payee
shall become and be due and payable forthwith without demand, notice of default
or of intent to accelerate the maturity hereof, notice of acceleration of the
maturity hereof, notice of nonpayment, presentment, protest or notice of
dishonor, all of which are hereby expressly waived by Maker and each other
liable party.
 
 
 

--------------------------------------------------------------------------------

 


In addition to all principal and accrued interest on this Note, Maker agrees to
pay (a) all reasonable costs and expenses incurred by Payee in collecting this
Note to abate probate, reorganization, bankruptcy or any other proceedings, and
(b) reasonable attorneys fees when and if this Note is placed in the hands of an
attorney for collection after default.


Each Maker and all sureties and endorsers of this Note, and each party
hereafter  assuming or otherwise becoming liable hereon: (i) agree to any
substitution, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (ii) agree that the Payee or other
holder hereof shall not be required first to institute suit or exhaust its
remedies hereon against the Maker or others liable or to become liable hereon or
enforce its rights against any security herefor in order to enforce payment of
this Note by it; and (iii) consent to any extensions or postponement of time of
payment of this Note and to any other indulgence with respect hereto without
notice thereof to any of them.


All agreements between the Maker hereof and the Payee, whether now existing or
hereafter arising and whether written or oral, are hereby expressly limited so
that in no event, whether by reason of acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid to the Payee for the use,
forbearance, or detention of the money to be loaned hereunder or otherwise
exceed the Maximum Rate. If fulfillment of any provision hereof or of any
mortgage, loan agreement, or other document evidencing or securing the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law,
then, ipso facto, the obligation to be fulfilled shall be reduced to the limit
of such validity; and if the Payee shall ever receive anything of value deemed
interest under applicable law which would exceed interest at the Maximum Rate,
an amount equal to any excessive interest shall be applied to the reduction of
the principal amount owing hereunder and not to the payment of interest, or if
such excessive interest exceeds the unpaid balance of principal hereof, such
excess shall be refunded to the Maker. All sums paid or agreed to be paid to the
Payee for the use, forbearance, or detention of the indebtedness of the Maker to
the Payee shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full term of such indebtedness
until payment in full so that the rate of interest on account of such
indebtedness is uniform throughout the term thereof. The provisions of this
paragraph shall control all agreements between the Maker and the Payee.


IN WITNESS WHEREOF, the undersigned Maker has duly executed this Note effective
as of the day and year above first written.




 
BORROWER:


ISRAMCO, INC.


By:                                                                           
Haim Tsuff, Chief Executive Officer

 
 
 